Exihibit BIONEUTRAL GROUP, INC. REGISTRATION AGREEMENT February 3, 2010 TABLE OF CONTENTS Page Section 1. Definitions 1 Section 2. Required Registrations 5 Section 3. Incidental Registration. 8 Section 4. Holdback Agreements. 9 Section 5. Registration Procedures. 10 Section 6. Registration Expenses. 13 Section 7. Indemnification and Contribution. 14 Section 8. Underwritten Registrations. 16 Section 9. Additional Parties; Joinder 17 Section 10. [Intentionally omitted]. 17 Section 11. [Intentionally omitted]. 17 Section 12. Preemptive Rights. 17 Section 13. Transfer Restrictions. 18 Section 14. Liquidated Damages 18 Section 15. General Provisions. 19 BIONEUTRAL GROUP, INC. REGISTRATION AGREEMENT THIS REGISTRATION AGREEMENT (this “Agreement”) is made as of February 3, 2010, among BioNeutral Group, Inc., a Nevada corporation (the “Company”), Chertoff Group, L.L.C., a Delaware limited liability company (the “Investor”), each Eligible Investor Transferee who becomes a party to this Agreement by the execution and delivery of a Joinder (collectively, the “Other Investors”), and solely for purposes of Section 13 of this Agreement each of the executives listed on the signatory pages attached hereto (the “Executives”).Except as otherwise specified herein, all capitalized terms used in this Agreement are defined in Section 1. The Company and the Investor are parties to that certain Restricted Stock Unit Agreement (the “RSU Agreement”) and that certain Stock Appreciation Rights Agreement (the
